Citation Nr: 0505055	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-05 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Newark, New 
Jersey, which denied service connection for vertigo.    

In August 2003, the Board issued a decision in this case.  
The veteran appealed this decision to United States Court of 
Appeals for Veterans Claims (Court).  In October 2004, the 
Court vacated the August 2003 Board decision pursuant to a 
Joint Motion for remand.  

In correspondence received at the Board in January 2005, the 
veteran's representative raised the issue of entitlement to a 
total rating based on individual unemployability based on 
service-connected disability.  This new issue has not been 
developed.  It is referred to the RO for actions deemed 
appropriate.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for vertigo and the VA has made reasonable efforts to develop 
such evidence.

2.  Pre-existing vertigo did not undergo an increase in the 
underlying pathology as a result of military service. 


CONCLUSION OF LAW

Pre-existing vertigo was not aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication had already occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 2002 Statement of the Case and September 2002 
Supplemental Statement of the Case and December 2000, March 
2001 and March 2002 correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim on appeal.
In particular, the Board notes evidence development letters 
dated in December 2000, March 2001 and March 2002, in which 
the veteran was advised of the type of evidence necessary to 
substantiate his claim.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Hence, the Board finds that, as regards the current claim, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

The veteran served on active duty from September 1942 to 
September 1944.

Service medical records indicate, in a physical examination 
performed for active duty, in September 1942, the veteran was 
noted to have "OPS 1" behind both ears.  Based on 
additional service medical records, it would appear that this 
refers to "operative scar 1-inch", behind each ear.  During 
a second examination later that month, he related that in 
1929, he underwent bilateral mastoidectomies.  On a treatment 
record dated October 1943, he complained of dizziness 
followed by occasional headaches in the occipital region.  
His headaches came at irregular times and did not seem to be 
related to any special thing.  He had several automobile 
accidents while driving and he complained that at times, he 
would fall and his direction was not always the same.  He 
reported that in 1928 he had bilateral simple 
mastoidectomies.  He was referred for a neurological 
evaluation.  During his interview, he reported occasional 
attacks of vertigo in the prior three months with sudden 
attacks of diplopia and vertigo.  The neurologic examination 
was entirely negative.  An ophthalmologic evaluation revealed 
intermittent esotropia with a sudden and marked turn in one 
eye or the other, but usually the left eye converging.  The 
examiner noted that the condition existed prior to service.  
As far back as the veteran could remember, the veteran had 
trouble with his eyes characterized by discomfort and double 
vision at times.  The diagnosis was changed to convergence 
excess.  In a May 1944 physical examination performed for 
fitness for sea duty, the veteran reported a history of 
vertigo.  He was found not physically qualified for sea duty.  
In a treatment note dated June 1944, he complained of 
dizziness, eyestrain and defective vision.  He had suffered 
from dizzy spells since his mastoidectomy.  He reported that 
he felt as if he was falling to the left.  The examiner 
remarked that the veteran's dizziness was not precipitated by 
his ears.  Furthermore, the dizziness was not pronounced when 
getting up from the bed to the floor or from sitting to 
standing position, it was most marked when he exercised.  In 
a treatment note dated July 1944, the veteran was diagnosed 
with vertigo, epte.  

In August 1944 the veteran appeared before a Board of Medical 
Survey and was found unfit for service due to vertigo.  He 
reported that his vertigo symptoms increased when he was 
active and especially when he drove an automobile, but the 
symptoms promptly abated when he resumed a more sedentary 
occupation.  The Medical Board found that his condition 
existed prior to service and was not aggravated by service.  
He was discharged in September 1944.

In November 2000, the veteran was treated by N. D. Yatrakis, 
M.D., for complaints of vertigo.  He described profound 
positional vertigo and reported that minimal motion caused 
him distress.  He used a walker to support himself because 
his vertigo symptoms caused him to fall.  The pertinent 
diagnostic impression was benign positional vertigo.  

In December 2000, the veteran was treated by J. A. Kwartler, 
M.D., for complaints of dizziness.  He described his 
dizziness as a spinning sensation and reported that it 
severely interfered with daily activities.  The typical 
vertigo episode lasted for 30 seconds and between episodes he 
felt lightheaded and unsteady.  The pertinent diagnostic 
assessment was dizziness.  The doctor opined that he was not 
sure of the exact cause of the dizziness but felt it could be 
related to his medications however, the length of time he 
experienced the symptoms did not support this conclusion.    

In January 2001, the veteran was treated at Ear Specialty 
Group for complaints of dizziness and a clogged feeling in 
both ears.  The diagnostic impression was normal auditory 
brain-stem response.  

In a statement submitted by the veteran dated January 2001, 
he asserted that he had a problem with his balance since his 
mastoid operation.  

During a July 2001, VA examination, the veteran complained of 
vertigo.  No diagnosis pertaining to vertigo was noted.

At a personal hearing in July 2002, the veteran testified 
that he had vertigo prior to entering the military.  After 
entering the military his condition worsened due to the 
stress associated with his military job at the Navy 
Intelligence Office.  After service he reported continuing 
vertigo but never sought professional treatment for it 
because doctors had told him nothing could be done.  He 
stated that he was seen by Dr. Cavalero who told him that his 
vertigo problems were from a mastoid condition that had been 
aggravated.  The veteran noted that Dr. Cavalero was deceased 
and his records were unavailable.    

In a statement from the veteran dated September 2002, he 
reported that he was permanently disabled and relied on a 
walker for assistance.  He also reported a number of falls as 
a result of vertigo.  

Analysis

The veteran contends that he incurred vertigo in service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002).

In a service enlistment examination dated September 1942, it 
was noted that the veteran had scars behind both ears.  
Service medical records reflect complaints of vertigo 
throughout active service.  Consequently, the issue before 
the Board is not the incurrence but rather aggravation of 
vertigo during the veteran's active duty service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent (emphasis added) to service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(b) (2004).

Service medical records reflect treatment for vertigo on 
several different occasions.  Ultimately, in August 1944, the 
veteran appeared before the Board of Medical Survey and was 
found unfit for service due to his vertigo disorder.  He was 
discharged in September 1944.  The first medical evidence of 
vertigo after service is dated in November 2000, almost 56 
years after service. 

At a private examination in November 2000, the veteran was 
diagnosed with benign positional vertigo.  At a July 2001 VA 
examination, the veteran complained of vertigo, however no 
diagnosis pertaining to vertigo was noted by the examiner.

Reference is made to the opinion of the VA General Counsel in 
VAOPGCPREC  3-2003.  In that opinion, it was stated:

The requirement for an increase in 
disability in section 3.306(b) merely 
reflects the provisions of 38 U.S.C. 
§ 1153 requiring such an increase and is 
clearly valid for that reason. . . 
.Section 1153 requires claimants to 
establish an increase in disability 
before VA incurs the burden of disproving 
aggravation in cases governed by the 
presumption of aggravation. . . .Section 
3.306 is intended to implement the 
presumption of aggravation under section 
1153.  Section 3.306(a) reiterates the 
language of section 1153 and cites that 
statute as its authority.  VAOPGCPREC  3-
2003

In the present case, the Medical Board survey of August 1944 
stated that the veteran could return to his former civilian 
occupation, "without increment of his disabilities."  The 
Board also concluded that nothing peculiar to the veteran's 
inservice duties resulted in permanent aggravation of his 
condition.  In essence, he could return to his former 
civilian occupation without any restrictions seemingly 
indicating there was no aggravation that would preclude a 
resumption of his previous duties. That assessment was 
obviously correct, because for over 50 years after service, 
the veteran was not shown to seek medical care for the 
vertigo.  Furthermore, even after he did seek treatment, no 
private physician or VA physician linked the veteran's 
present vertigo to service.  Thus, the veteran has not shown 
an increase in the underlying pathology that can be 
attributed to service.  Until such an increase is shown, VA 
has no burden of disproving aggravation.  VAOPGCPREC  3-2003. 

The veteran has asserted that his vertigo was aggravated as a 
result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As previously stated, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002).  The 
Board has considered the veteran's credible testimony along 
with the service medical records and post-service records.  
The veteran clearly acknowledged in his service medical 
records that he experienced dizziness prior to service.  His 
inservice vertigo is documented.  However, subsequent to 
service the record does not contain documentation of vertigo 
prior to 2000.  Clearly, aggravation of the pre-existing 
vertigo cannot be established absent any evidence of vertigo 
for over 50 years after separation from service, and without 
any medical opinion to support the veteran's position.  The 
claim for service connection for vertigo must be denied.  


ORDER

Service connection for vertigo is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


